DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 1-3, 5-9, 11 and 12 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 7, Tenny et al (US 2018/0234839 A1) teaches a method (see Title and Abstract, “method”), performed by a terminal, in a wireless communication system (see Fig.1), the method comprising: a control message (see [0025], “control message”), a handover (see [0051], “handover”), base station (see [0047], [0276], [0277] and [0282], “base station”), a data radio bearer (DRB) (see [0145], “data radio bearer (DRB)”), a service data adaptation protocol (SDAP) (see [0149], “service data adaptation protocol (SDAP)”), a random access procedure (see [0021], [0022], [0066], [0072] and [0083], “random access procedure”).
 	Tenny et al (US 2018/0234839 A1) fails to teach receiving, from a source base station, a control message for a handover, the control message including first information indicating that a data radio bearer (DRB) is configured to a dual active protocol stack (DAPS) handover; and in case that the control message further includes second information on a service data adaptation protocol (SDAP) entity associated with the DRB, and a random access procedure on a target base station successfully 
	Dependent claims 2, 3, 5, 6, 8, 9, 11 and 12 are allowable for the same reasons.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Son (US 2019/0254114 A1).
 	Ryu et al (US 11,202,246 B2).
 	Eyuboglu (US 11,140,695 B1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642